Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 01/25/2021 has been entered. 
	Claims 1-19, 30, 38 are cancelled. Pending claims 20-29, 31-37, 39-41 are addressed below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte (US 4844778) in view of Aksu (US 2012/0309125). 

providing a substrate (metal mandrel 6), 
applying a mask (the groups of columns 7) over the substrate in a pattern of columns (a pattern of photoresist areas 7; see col. 5, ln 50-51), 
each column having a top surface (top surface of 7); 
electroplating around the columns (portions of 8 and 9 around columns 7; col. 5, ln 5-54) at a first speed (whichever speed the electroplating is done); 
over-plating directly on the top surfaces of the pattern of columns (portions of 8 and 9 growing on top surfaces of columns 7) at a second speed (whichever speed the over-plating is done) so as to form a plurality of aerosol-forming apertures (see annotated figure 1: openings formed when masks 7 and substrate 6 is removed, see note 1), 
and removing the mask (col. 3, ln 20-25: “metal deposit can be removed to produce a membrane with perforations”) from the substrate (6) to provide a wafer (membrane formed of portions 8 and 9) of electroplated material with the plurality of aerosol-forming apertures (see figs. 2a and 2b).
Witte does not teach the second speed at over-plating is less than the first speed at electroplating.
However, Aksu discloses an electroplating process to deposit material onto a substrate (par. 23) emphasis that the plating steps can be done with different speed. Paragraph 38 describes “a first CdS film can be deposited at a different temperature, at a different CdS solution make-up, and consequently at a different growth rate and 

    PNG
    media_image1.png
    611
    932
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1
 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte to incorporate the teachings of Aksu to provide the electroplating step being done at a first speed and the over-plating step being done at a second speed, wherein the second speed is less than the first speed. Doing so would allow better control of the material growth on the plated structure, as taught by Aksu in paragraph 38-39. Considering Witte in view of Aksu’s teaching, since the overplating step determines the desired aperture size on the aperture plate, one would find obviousness in performing the overplating step at a  
Note 1: Borland (US 6235177) provides the evidence showing similar known manufacturing steps of making aperture plate where the plurality of the apertures are explicitly used for aerosol forming (col. 1, ln 6-8: “aerosolizing of fine liquid droplets”). 

Regarding claim 23, the modified Witte teaches the method of claim 20, Witte further teaches wherein the aerosol-forming apertures have a diameter in the range of 2 to 6 microns (see the Table in Column 3: microfiltration with hole size 0.1 to 10 microns).

Regarding claim 24, Witte, as modified, teaches the method of claim 20, wherein Witte further teaches the columns (7; see annotated figure 1) are configured so that the removing the mask forms passageways aligned with the plurality of aerosol-forming apertures and being shaped for entrainment of aerosol (Col. 3, ln 20-25: metal deposit can be removed to produce a membrane with perforations).

Regarding claim 25, Witte, as modified, teaches the method of claim 20, wherein the top surfaces of the mask are rounded (see the rounded top edge surfaces of the annotated column 7 define the rounded top surfaces).

Regarding claim 26, Witte, as modified, teaches the method of claim 20, wherein the removing the mask forms a plurality of entrainment portions (upper portion of the .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte and Aksu, further in view of Ikeda (US 2002/0157956).
Regarding claim 21, the modified Witte reference teaches the method of claim 20, wherein Witte teaches the applying the mask (7) over the substrate includes applying a first end (bottom end of 7) of each of the plurality of columns to the substrate (6) and each said the columns (7) also includes a second end (top end). 
Witte does not teach the first end includes a larger cross-sectional dimension than a second end of each of the plurality of columns.
However, Ikeda teaches a method of making an aperture plate wafer, shown in figs. 1a-1e in the same field of endeavor having the columns 50 with the first bottom end applied to the substrate 20, and the first bottom end having a larger cross sectional dimension (wider) than cross sectional dimension of the second top end (see fig. 1d). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte to incorporate the teachings of Ikeda to provide the first end includes a larger cross-sectional dimension than a second end of each of the plurality of columns. Doing so would provide for different dimensions in the two ends of each aperture, the desired shaped apertures help to achieve the optimum fluid movement through the aperture wafer. 

Claims 22, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte and Aksu, further in view of Borland (US 6235177).
Regarding claim 22, the modified Witte teaches the method of claim 20, but fails to teach a combined aperture plate wafer thickness achieved by a column height and a height of over-plating is in the range of 50 µm to 70 µm.
However, Borland teaches an aperture plate with its method of manufacturing involve masking a conductive surface 26 with a pattern of column islands 32 having top surfaces and electroplating around the columns 32 where metal plate is grown partially over the top surfaces portion of the columns 32. Borland further teaches the total combined thickness of the plate can be between 20 - 70 µm (Col. 2, In 40-43), which include the height of islands 32 and the portion of the plate that is grown beyond the height of the island 32 (see Borland's Figure 8).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Witte to incorporate the teachings of Borland to provide a combined aperture plate wafer thickness achieved by the column height and a height of over-plating is in the range of 50 µm to 70 µm. Doing so would provide the aperture plate with sufficient thickness for strengthen structural integrity to withstand the vibration, which feature being beneficial when the aperture wafer is used in aerosol dispensing application.

Regarding claims 27 and 28, the modified Witte reference teaches the method of claim 20. Witte does note teach the method further including: after the removing the mask, forming the aperture plate wafer into a dome-shape (claim 27); and wherein the 
However, Borland teaches a similar method for manufacturing an aperture plate to aerosolize liquid, the method includes after the removing the mask, forming the aperture plate wafer into a dome-shape (claim 7 shown in col. 11); and wherein the forming the aperture plate wafer into the dome-shape includes deflecting at least some of the plurality of aerosol-forming apertures toward one another (the apertures adjacent the outer flange are deflected toward each other as shown in figure 1 of Borland).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte to incorporate the teachings of Borland to provide the method further include, after the removing the mask, a step of forming the aperture plate wafer into a dome-shape (claim 27); and wherein the forming the aperture plate wafer into the dome-shape includes deflecting at least some of the plurality of aerosol-forming apertures toward one another (claim 28). Doing so would provide for a wider spray coverage compared to using planar aperture plate in aerosol spraying application, since a number of the apertures can be angled radially outward when the plate is made into a dome shape.  

Claims 29-36, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte in view of Borland.
Regarding claim 29, Witte teaches a method of manufacturing an aperture plate wafer, the method comprising: 

electroplating around the columns (bottom regions of plated areas 8 and 9); 
over-plating directly on the top surfaces (upper regions of the plated areas 8 and 9) of the pattern of columns (7) so as to form a plurality of aerosol-forming apertures (apertures shown on 8 and 9); 
removing the mask from the substrate (col. 3, ln 20-25: “metal deposit can be removed to produce a membrane with perforations”) to provide a wafer of electroplated material (plate with portions 8 and 9) with the plurality of aerosol-forming apertures (bottom region of each opening shown in the plate 8/9) and tapered entrainment portions (upper tapered region of each opening shown in the plate 8/9); 
Witte does not teach the cross sectional dimension of each column is uniform sloped tapering and terminating in the top surface, and a step of forming the aperture plate wafer into a dome-shape.
However, Borland teaches a similar method of manufacturing an aperture plate (fig. 9) that includes various column shapes (col. 6, ln 41-46: “geometric configurations that may be employed include islands having a generally conical shape, a dome shape, a parabolic shape, and the like”) including one with a tapering cross sectional dimension and terminating in the rounded top surface (see #32 of fig. 6, uniform slope at bottom portion of 34 and rounded top surface at 36). 
Since Borland discloses that the column can be of any different shapes or combination of shapes, including , it would have been obvious to one having ordinary Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Applicant appears to have placed no criticality in the uniform sloped tapering and rounded top surface of the column in the disclosure, as indicated on page 8 line 23-24: “These openings may be tapered (FIGS. 6 and 7) or not (FIGS. 1-4)”, and page 5, line 5: “generally convex top surface” (emphasis included). 
Additionally, Borland also teaches forming the aperture plate wafer into a dome shape (see fig. 1 and claim 7 shown in col. 11). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte to incorporate the teachings of Borland to provide a step of forming the aperture plate wafer into a dome-shape. Doing so would provide for the desired exit angle in the aperture plate when the plate is used in aerosol spraying application, as taught by Borland in col. 6, lines 52-58.

Regarding claim 31, the modified Witte reference teaches the method of claim 29, wherein, Witte teaches the wafer (made of the portions 8, 9) includes only one layer of electroplated material (see annotated figure 1; Borland also indicates that the column/island 32 can be a single layer, col. 9, ln 11-13).


However, Borland teaches an aperture plate with its method of manufacturing involve masking a conductive surface 26 with a pattern of column islands 32 having top surfaces and electroplating around the columns 32 where metal plate is grown partially over the top surfaces portion of the columns 32. Borland further teaches the total combined thickness of the plate can be between 20 - 70 µm (Col. 2, In 40-43), which include the height of islands 32 and the portion of the plate that is grown beyond the height of the island 32 (see Borland's Figure 8).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Witte to incorporate the teachings of Borland to provide a combined aperture plate wafer thickness achieved by the column height and a height of over-plating is in the range of 50 µm to 70 µm. Doing so would provide the aperture plate with sufficient thickness for strengthen structural integrity to withstand the vibration, which feature being beneficial when the aperture wafer is used in aerosol dispensing application.

Regarding claim 33, the modified Witte reference teaches the method of claim 29, wherein Witte teaches the plurality of aerosol-forming apertures each have a diameter in the range of 2 µm to 6 µm (see the Table in Column 3: hole size 0.1 to 10 microns).



Regarding claim 35, the modified Witte reference teaches the method of claim 29, wherein Borland teaches the forming the aperture plate wafer into the dome-shape includes deflecting at least some of the plurality of aerosol-forming apertures toward one another (see fig. 1 of Borland, some outer apertures are bent toward each other).

Regarding claim 36, Witte teaches the method of manufacturing an aperture plate wafer, the method comprising: 
applying a mask (7) over a substrate (6) in a pattern of columns (pattern of columns 7), each column having tapering toward a top surface (top surface of 7); 
electroplating around the columns (bottom portions of 8 and 9 are electroplated around columns 7); 
over-plating directly on the top surfaces (top portions of 8 and 9 are plated over the top surface of column 7) of the pattern of columns so as to form a plurality of aerosol-forming apertures (see annotation in annotated figure 1 above); and 
removing the mask from the substrate to provide a wafer of electroplated material with the plurality of aerosol-forming apertures (col. 3, ln 20-25: “metal deposit can be removed to produce a membrane with perforations”) aligned with tapered entrainment portions (tapering top portion of each annotated apertures); 

Witte does not teach each column 7 is tapering with a uniform slope toward a rounded top surface and 
However, Borland teaches a similar method of manufacturing an aperture plate (fig. 9) that includes various column shapes (col. 6, ln 41-46: “geometric configurations that may be employed include islands having a generally conical shape, a dome shape, a parabolic shape, and the like”) including one with a tapering cross sectional dimension and terminating in the rounded top surface (see #32 of fig. 6, uniform slope at bottom portion of 34 and rounded top surface at 36). 
Since Borland discloses that the column can be of any different shapes or combination of shapes, including , it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cross sectional dimension of each column is uniform sloped tapering and terminating in the top surface, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Applicant appears to have placed no criticality in the uniform sloped tapering and rounded top surface of the column in the disclosure, as indicated on page 8 line 23-24: “These openings may be tapered (FIGS. 6 and 7) or not (FIGS. 1-4)”, and page 5, line 5: “generally convex top surface” (emphasis included).

Witte does not teach a combined aperture plate wafer thickness achieved by a column height and a height of over-plating is in the range of 50 pm to 70 pm.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte to incorporate the teachings of Borland to provide a combined aperture plate wafer thickness achieved by a column height and a height of over-plating is in the range of 50 µm to 70 µm. Doing so would provide for the desired droplet size and exit angle in the aperture plate when the plate is used in aerosol spraying application, as taught by Borland in col. 6, lines 52-58.

Regarding claim 37, the modified Witte reference teaches the method of claim 36, wherein Witte teaches the plurality of aerosol-forming apertures each have a diameter in the range of 2 µm to 6 µm (see the Table in Column 3: hole size 0.1 to 10 microns).


Regarding claim 39, the modified Witte reference teaches the method of claim 36, wherein Witte teaches the entrainment portions (tapering portions of the holes shown on plate 8/9) taper towards the plurality of aerosol-forming apertures (the bottom portions of the openings shown on plate 8/9).

Claims 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte in view of Borland, further in view of Aksu.
Regarding claim 40, Witte, as modified, teaches the method of claim 29, and further teaches the electroplating around the columns includes electroplating at a first speed (whichever speed the electroplating is done), and the over-plating directly on the top surfaces includes over-plating directly on the top surfaces at a second speed (whichever speed the overplating is done). 
Witte does not teach the second speed at over-plating is less than the first speed at electroplating.
However, Aksu discloses an electroplating process to deposit material onto a substrate (par. 23) emphasis that the plating steps can be done with different speed. Paragraph 38 describes “a first CdS film can be deposited at a different temperature, at a different CdS solution make-up, and consequently at a different growth rate and morphology than the second film CdS layer”. Paragraph 39 specifies how the slower speed deposition is done in the first layer and third layer to allow controlling thickness of the thin film accurately, compared to a faster plating speed of the second layer. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte to incorporate the teachings of Aksu to provide the electroplating step being done at a first speed and the over-plating step being done at a second speed, wherein the second speed is less than the first speed. Doing so would allow better control of the material growth on the plated structure, as taught by Aksu in paragraph 38-39. Considering Witte in view of Aksu’s teaching, since the overplating step determines the desired aperture size on the  

Regarding claim 41, Witte, as modified, teaches the method of claim 36, and further teaches the electroplating around the columns includes electroplating at a first speed (whichever speed the electroplating is done), and the over-plating directly on the top surfaces includes over-plating directly on the top surfaces at a second speed (whichever speed the overplating is done). 
Witte does not teach the second speed at over-plating is less than the first speed at electroplating.
However, Aksu discloses an electroplating process to deposit material onto a substrate (par. 23) emphasis that the plating steps can be done with different speed. Paragraph 38 describes “a first CdS film can be deposited at a different temperature, at a different CdS solution make-up, and consequently at a different growth rate and morphology than the second film CdS layer”. Paragraph 39 specifies how the slower speed deposition is done in the first layer and third layer to allow controlling thickness of the thin film accurately, compared to a faster plating speed of the second layer. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte to incorporate the teachings of Aksu to provide the electroplating step being done at a first speed and the over-plating step being done at a second speed, wherein the second speed is less than the first speed. Doing so would allow better control of the material growth on the plated .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-29, 31-37, 39-41 have been considered but are moot because the new ground of rejection relies on teaching from new reference Aksu, that is not specifically challenged in the argument.
	Regarding arguments (Remarks page 9) toward primary reference Witte failing to teach “uniform sloped tapering cross sectional dimension terminating in a rounded top surface”, “over-plating directly on the top surfaces”. The examiner identified the teaching of these components in Borland, see the new rejection above. 
	 Regarding arguments (Remarks page 9) toward primary reference Witte failing to teach the “plurality of aerosol-forming apertures” and “tapered entrainment portions”, please see annotated figure 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752